IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LUIS TORRES-GUTIERREZ,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5906

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 5, 2015.

An appeal from an order of the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Luis Torres-Gutierrez, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.